 Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 1 of 15




                   IN THE
      SUPREME COURT OF THE UNITED STATES                         Court. U.S.



                                                          Nov 2 5 2019
                      SETH MITCHELL,                     OFFICE OF THE CLERK

               Sole Petitioner, Self — Represented

                               VS.

                     MACY'S, INC., ET AL.
                        Respondents.



     ON PETITION FOR WRIT OF CERTIORARI
TO THE UNITED STATES COURT OF APPEALS FOR THE
                SECOND CIRCUIT



 GOOD FAITH PETITION FOR RULE 44.2 REHEARING



       BY SETH MITCHELL, SELF-REPRESENTED
      % ASHEM LLC, ONE PENN PLAZA, SUITE 6119,
             NEW YORK, NEW YORK, 10119
              DIRECT DIAL: 1.646.801.2045
             EMAIL: SETH@ASHEMLLC.CO



   THE 24th DAY OF NOVEMBER IN OUR YEAR 2019
   Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 2 of 15




                     TABLE OF CONTENTS


TABLE OF
CONTENTS


TABLE OF
AUTHORITIES                                                            ii


PETITION FOR
REHEARING                                                               1


CONCLUSION                                                             11


CERTIFICATE OF GOOD FAITH                                              12
     Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 3 of 15




                      TABLE OF AUTHORITIES

Cases
Menorah Park Ctr. for Senior Living v. Rolston, 2019-Ohio-2114            4

Lawson v. Halpern-Reiss, et al., 2019-VT-38 No. 2018-157                  5

Chanko v. American Broadcasting, 27 N.Y.3d 46 (2016)                      6

Bostock v. Clayton County, GA: 17-1618                                        8

Mitchell v. Macy s, Inc., et al.: 19-5748                                     9

Statutes
HIPAA                                                                     2

45 CFR §164.530(c)                                                            3

45 CFR §164.502(b)                                                        4

State of New York CPLR §4504(a)                                           6

Bipartisan Budget Act of 2018                                                 7

ERISA                                                                     7

Civil Rights Act of 1964                                                  8

Supreme Court Rule 10(a)                                                  9

Other
Declaration of Independence dated 4 July 1776                            10




                                      ll
     Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 4 of 15




                    PETITION FOR REHEARING


     SETH MITCHELL, Self — Represented Sole Petitioner, respectfully
requests that this Court reconsider its unjust Order dated 4 November
2019 which unconscionably denied Certiorari and now: 1) Hear this Case
based on its obvious Merits and with oral argument; or, in the alternative
2) Grant Certiorari, Vacate the erroneous decisions down below, and
Remand the Case to be heard in its entirety by the courts down below
("GVR Order").
     As of today's date, none of the meritorious Claims asserted against
the defendants:ave been resolved and none of the respondents have even
engaged in civil discourse aimed at conflict resolution; in fact, all named
defendants waived their rights to respond to Petitioner's Good Faith
request for Certiorari: they have absolutely no ground on which to stand
and their complicity is guaranteed.
     As a threshold matter, Petitioner reminds this Court that He has
proven without doubt that the defendants — respondents, most certainly
Macy's, Inc. and CIGNA Corporation at least, conspired in nefarious
fashion to seek Petitioner's deprivation of life in January 2017 when they
participated in His retaliatory and illegal employment discharge and
medical insurance severance at a time of great medical emergency; in
denying Certiorari, the main unintended consequence in this Court is the
Court's de facto opining on this most heinous and substantiated
attempted murder.
     CIGNA Corporation in particular is demonic in its continued
purposeful shirking of Federal laws, as evidenced by its intentional and
                                      1
     Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 5 of 15




unrevoked Tier III criminal violations of HIPAA regarding the malicious
distribution of Petitioner's Personal Health Information and other
material non-public private and sensitive details (including at least His
date of birth, Social Security Number, and postal address) to unaffiliated
third parties (Macy's, Inc. and Morgan, Lewis & Bockius LLP) which
aggrieves Him to a great extent:


                                                                                                Office of the Secretary
                          DEPARTMENT OF HEALTH & HUMAN SERVICES


                          Voice - (800) 368-1019                                                 Office for Civil Rights
                          TDD - (202) 619-3257                                                   200 Independence Avenue, S.W.,
                          Fax - (202) 619-3818                                                   R00111 509F
                          Mtailwww.hhs.00v/ocr                                                   Washington, DC 20201



                                                       February 22, 2017

                  Seth Mitchell
                  208 East 51st Street, Suite 391
                  New York, NY 10022

                  Re:    OCR Transaction Number: CU-17-261183
                         Mitchell, Seth vs Cigna Corporation

                  Dear Seth Mitchell:

                  On February 5, 2017, the U.S. Department of Health and Human Services (HHS), Office for
                  Civil Rights (OCR), received your complaint alleging that Cigna Corporation, the covered
                  entity, has violated the Federal Standards for Privacy of Individually Identifiable Health
                  Information and/or the Security Standards for the Protection of Electronic Protected Health
                  Information (45 C.F.R. Parts 160 and 164, Subparts A, C, and E, the Privacy and Security
                  Rules). Specifically, you allege that on January 24, 2017, Cigna Corporation located at 900
                  Cottage Grove Road, Bloomfield, CT 06002 impermissibly disclosed your protected health
                  information (PHI) to your employer without authorization or consent. This allegation could
                  reflect a violation of 45 C.F.R. § 164.530(c).

                  Thank you for bringing this matter to OCR's attention. Your complaint is an integral part of
                  OCR's enforcement efforts.

                  OCR enforces the Privacy, Security, and Breach Notification Rules, and also Federal civil
                  rights laws which prohibit discrimination in the delivery of health and human services
                  because of race, color, national origin, disability, age, and under certain circumstances, sex
                  and religion.

                  A covered entity must maintain reasonable and appropriate administrative, technical, and
                  physical- safeguards to prevent intentional or unintentional use or disclosure of protected
                  health information (PHI) in violation of the Privacy Rule and to limit its incidental use and
                  disclosure pursuant to otherwise permitted or required use- or disclosure: 45 C.F.R.
                  §164.530(c). For example, such safeguards might indude shredding documents containing
                  protected health information before discarding them, securing medical records with lock and
                  key or pass code, and limiting access to keys or pass codes.

                  We have carefully reviewed your complaint against Cigna Corporation and have determined
                  to resolve this matter through the provision of technical assistance to Cigna Corporation.
                  Should OCR receive a similar allegation of noncompliance against Cigna Corporation in-the
                  future, OCR may initiate an investigation of that matter.

                  For your informational purposes, OCR has enclosed material regarding the Privacy Rule
                  provisions related to Safeguards.




                                                         2
     Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 6 of 15




     As early as 22 February 2017 United States Department of Health
& Human Services cited CIGNA Corporation for intentional violations of
45 CFR §164.530(c) (above), and yet CIGNA Corporation remains
unchecked in its extremely damaging illegal discloses of Petitioner's
private material non-public and sensitive information, most recently on
12 September 2019 when it transmitted to an external law firm His
entire insurance file held by CIGNA Corporation (below):


                       Morgan Lewis

                       Jordan Scott Fisher
                       Associate
                       .1.212.309.6362
                       jordanivsheritmorganiewis.com


                       September 12, 2019

                       VIA EMAIL AND SECURE FILE TRANSFER

                       Mr. Seth Mitchel
                       Ashen LlC
                       One Penn Plaza - Suite 6199
                       New York, NY 10119
                       seth.mtchell@ashemlic.co

                       Re:      Requested Records

                       Dear Mr. Mitchell:

                       As you are aware, our firm represents Cigna Corporation ("Crone). We are in receipt of your
                       emails to Cigna requesting records. As we have directed you numerous times in the past, please
                       do not communicate directly wth any Cigna employees, but instead direct all communications for
                       Cigna to us.

                       Please find Cigna's records in response to your request sent under separate cover Ma secure file
                       transfer. The password to access the zip files is 2019M1TCHELLs@. Please let us know if you have
                       any difficulty opening the documents.

                                                                         Sincerely,


                                                                         /s/ Jordan Scott Fisher


                                                                         Jordan Scott Fisher

                       25F
                       Attachments
                       c: Jeremy Blumenfeld




                                                                       Morgan, Lewis & Bockius LIP

                                                                       101 Park Avenue
                                                                       New York, NY 10178-0060           + I . 2 1 2 309. 60 00
                                                                       United States                  0 +L212309.6001




                                                            3
     Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 7 of 15




     On 3 November 2019 Petitioner requested formally and in writing
of both CIGNA Corporation and Morgan, Lewis & Bockius LLP an
immediate destruction of Petitioner's personal health and other private
information in paper form and on the information technology servers of
Morgan, Lewis & Bockius LLP yet neither party even responded to
Petitioner's good faith request: such outrageous indiscretions cannot go
unchecked, and this Court must now Act in Order to shine a cleansing
judicial light on these calculated miscreants.
     Recent rulings provide significant weight to Petitioner's pursuit of
private actions for such intentional violations, such as Menorah Park Ctr.
for Senior Living v. Rolston, 2019-Ohio-2114, where:
      CC
           when using or disclosing protected health
     information under HIPAA, a "minimum necessary"
     standard is applied pursuant to which covered entities
     "mustImake reasonable efforts to limit protected health
     information to the minimum necessary to accomplish
     the intended purpose of the use, disclosure or request."
     45 C.F.R. 164.502(b) "

     and

     iC
           [WJe conclude that state common-law claims for the
     wrongful disclosure of medical or personal health
     information are not inconsistent with HIPAA. Rather, as
     observed by the court in Yath, such state-law claims
     compliment HIPAA by enhancing the penalties for its
     violation and thereby encouraging HIPAA compliance.
     Accordingly, we now hold that common-law tort claims
     based upon the wrongful disclosure of medical or personal
     health information are not preempted by the Health
     Insurance Portability and Accountability Act of 1996

                                    4
     Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 8 of 15




     Here, by intentionally and maliciously releasing Petitioner's entire
unredacted information files to Morgan, Lewis, CIGNA Corporation, it
violates without doubt 45 C.F.R. 164.502(b) and therefore, as per
Menorah, private causes of action are available to this infinitively —
aggrieved Petitioner, which of course conflicts directly with the wrongful
decisions in the courts down below.
     In Lawson v. Halpern-Reiss, et al., 2019-VT-38 No. 2018-157:
     "     For the same public policy reasons, we join the
     consensus of jurisdictions recognizing a common-law
     private right of action for damages arising from a
     medical provider's unauthorized disclosure of
     information obtained during treatment....we do not do
     so lightly see Hay v. Med. Ctr. Hosp. of Vt., 145 Vt. 533,
     539-40, 496 A.2d 939, 943 ( 1985) (acknowledging that
     caution must be taken in recognizing new cause of
     action but nonetheless recognizing cause of action for
     minor child's loss of parental consortium "to see justice
     made available within our legal system, which is of
     paramount importance")....as we have stated on
     multiple occasions, "[w]e will not recognize a new cause
     of action or enlarge an existing one without first
     determining whether there is a compelling public policy
     reason for the change" Knight v. Rower, 170 Vt. 96, 107,
     742 A.2d 1237, 1245 (1999) (quotation
     omitted)(declining to extend social host liability in
     Vermont)      in this instance, however, public
     recognition and endorsement of a duty of
     confidentiality between medical providers and their
     patients is already evidenced in our law; therefore,
     providing a common-law remedy for a medical
     provider's breach of that duty upholds the expectations
     of the providers, their patients, and the general public.
     See Byrne II, 175 A.3d at 20-21 (Robinson, J, concurring)
     (emphasizing "continuing reticence to recognize new
     [common-law] causes of action" because it is normally
                                      5
     Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 9 of 15




     duty of legislature and not court to make law, but
     acknowledging that providing common-law remedy for
     medical provider's breach of duty of confidentiality is
     "an appropriate exercise of our common-law authority
     to recognize new causes of action")


     And finally with regards to State of New York, Chanko v. American
Broadcasting Companies, Inc., 27 N.Y.3d 46 (2016) states clearly:
            we begin by observing that the physician-patient
     privilege did not exist at common law; it was created by
     statute, with New York having the first such statute in
     the nation, now codified at CPLR 4504 (see Matter of
     Grand Jury Investigation in N.Y. County, 98 NY2d 525,
     529 [2002]; Dillenbeck v Hess, 73 NY2d 278, 283 [1989]).
     That statute provides that, "unless the patient waives
     the privilege, a person authorized to practice medicine
     . . . shall not be allowed to disclose any information
     which he [or she] acquired in attending a patient in a
     professional capacity, and which was necessary to
     enable him [or her] to act in that capacity" (CPLR 4504
     [a]     the policy objectives of the statute are to: (1)
     maximize unfettered communication between patients
     and medical professionals, so that people will not be
     deterred by possible public disclosure "from seeking
     medical help and securing adequate diagnosis and
     treatment"; (2) encourage physicians to candidly record
     confidential information in medical records, so they are
     not torn between the legal duty to testify and the
     professional obligation to honor patient confidences;
     and (3) protect the reasonable privacy expectations of
     patients that their sensitive personal information will
     not be disclosed (Dillenbeck, 73 NY2d at 285 [internal
     quotation marks and citation omitted]; see Matter of
     Grand Jury Investigation in N.Y. County, 98 NY2d at
     529). The privilege should "be given a broad and liberal
     construction to carry out its policy" (Matter of Grand
     Jury Investigation in N.Y. County, 98 NY2d at 530....."
                                     6
    Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 10 of 15




     and

         a physician's disclosure of secrets acquired when
     treating a patient "naturally shocks our sense of
     decency and propriety," which is one reason it is
     forbidden (Dillenbeck, 73 NY2d at 285 [internal
     quotation marks omitted])....even apart from CPLR
     4504, the legislature has declared that it is the public
     policy of this State to protect the "privacy and
     confidentiality of sensitive medical information"
     (Randi A. J. v Long Is. Surmi-Ctr., 46 AD3d 74, 82 [2d
     Dept 20071; see Public Health Law §,¢ 2803-c [11, [31 [f];
     4410[21)   "

     Regarding defendants Macy's, Inc. and Bank of America
Corporation in their unconscionable and illicit denials of legally —
required hardship withdrawal requests which resulted directly in
Petitioner's eviction from his primary residence and the resultant
intentional infliction of emotional distress, the Bipartisan Budget Act
of 2018 significantly loosens the restrictions further on 401k hardship
withdrawals and thereby strengthens Petitioner's ERISA, Retaliatory
Discharge, and Intentional Infliction of Emotional Distress Claims as a
direct result. As per "IRS Issue Snapshot" dated 26 June 2019 at
https://www.irs.gov/retirement-plans/hardship -distrib utions-from -401k-
plans:

     "....hardship definition: elective deferrals....a hardship
     distribution from a participant's elective deferral
     account can only be made if the distribution is: because
     of an immediate and heavy financial need,
      limited to the amount necessary to satisfy that
     financial need, and limited to the participant's total
                                    7
    Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 11 of 15




     elective deferrals as of the date of distribution, reduced
     by the amount of previous distributions of elective
     deferrals....determination of existence of need
     ....whether an employee has an immediate and heavy
     financial need depends on all relevant facts and
     circumstances. However, many plans include the "safe
     harbor" provisions in Reg. § 1.401(k)-1(d)(3)(iii)(B) to
     determine if the distribution is on account of a
     participant's hardship. Pursuant to the "safe harbor"
     provisions, a distribution is deemed to be on account of
     an immediate and heavy financial need of the employee
     if the distribution is for....payments necessary to
     prevent the eviction of the employee from the employee's
     principal residence or foreclosure on the mortgage on
     that residence    "

     When applying the Bipartisan Budget Act of 2018 to Petitioner's
meritorious Claims surrounding the illicit activities associated with his
good faith 401k hardship withdrawal requests, this Court can only
                         tt
conclude that there           ...exist substantial grounds not previously
presented..." and agree to Grant Certiorari lest it be a travesty of justice
of epic proportions.
     This Court has agreed to hear recently several novel cases where
questions arose from the Civil Rights Act of 1964 (Bostock v. Clayton
County, GA: 17-1618) which center on discrimination based upon sex:
Petitioner reiterates his contention that His Discrimination Claim based
upon Sex is ripe for this Court's ruminations, namely where as a man he
was continuously subject to blatant sexual harassment by a female
colleague where her only goal was to obtain an illegal advantage over
Him in her business dealings at Macy's, Inc.'s Bloomingdale's, Inc.
division; this illegal sex-based discrimination was not subtle or

                                       8
    Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 12 of 15




surreptitious but involved this "Ralph Lauren sales specialist" bearing
her naked breasts to Petitioner on three (3) occasions on the public
salesfloor, with her evil goal of shocking, embarrassing, harassing, and
humiliating Petitioner to the extent that his job performance suffered to
her sole benefit.
     Finally, given the outrageously illegal and unfair treatment

Petitioner suffered in the courts down below (regarding his many ignored

pleas for emergency judicial intervention which directly threatened, and

continue to threaten, His "....unalienable rights of life, liberty, and

the pursuit of happiness..." as envisioned clearly and directly by Our

Founding Fathers in the Declaration of Independence of the 4th day

of July in our year 1776 (paragraph II, Article I)) Associate Justice

Ginsberg Granted unquestionably Petitioner's expansion of time under

Application No. 18-A1323.       In this Application Granted, Petitioner

invoked Rule 10(a) where "     A petition for a writ of certiorari will be

granted only for compelling reasons     a United States court of appeals

[Second Circuit] has entered a decision in conflict with the decision of

another United States court of appeals on the same important

matter    or has so far departed from the accepted and usual

course of judicial proceedings, or sanctioned such a departure by



                                    9
    Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 13 of 15




a lower court, as to call for an exercise of this Court's supervisory

power

     Petitioner respectfully requests that this Court now "exercise its
supervisory power" over the Second Circuit and District Court of the
Southern District of New York and facilitate Circuit Justice Ginsberg's
rightful policing of those courts down below given that the proper
function of said courts is integral to the proper functioning of the entirety
of these great United States of America.
     As follows, should this Court unjustly deny this Good Faith
Petition, the most egregious stark unintended consequence would
be the irrevocable denial of "unalienable rights" as guaranteed in
the Declaration of Independence of 4 July 1776 to all those in this
Supreme Court, The Court of Appeals for the Second Circuit, The
District Court of the Southern District of New York, the
defendants - respondents, their legal representatives, and indeed
all those good people in these great United States of America.




                                     10
    Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 14 of 15




                               CONCLUSION



Given significant unintended consequences of The Supreme Court of The
United States of America not Hearing this Petition and the monumental
importance of the Hearing of this Petition to all hard-working American
citizens who have been wrongfully — aggrieved in an employment context,
and then further aggrieved by Federal judicial employees [in the courts
down below] Self — Represented Petitioner respectfully requests that this
Court now Hear the Petition, Grant Certiorari or, in the alternative,
issue an instantaneous GVR Order.


Dated: This the 24rd day of November in our year 2019




Duly Executed:                                 2>?   kW 2-01
                            Seth Mitchell, Self — Represented etitioner,
                            No. 19-5748




                                    11
    Case 1:17-cv-01845-AT-SN Document 183 Filed 12/08/19 Page 15 of 15




             RULE 44.2 PETITIONER'S CERTIFICATE


Self-represented Petitioner, SETH MITCHELL, hereby certifies that this
Petition for Rehearing from unjust denial of Certiorari is presented in
Good Faith and not for delay, and that it is restricted to the grounds
specified in Rule 44.2, namely intervening circumstances of substantial
or controlling effect and/or substantial grounds not previously presented.


Dated:     This the 24rd day of November in our year 2019




Duly Executed:                                         k0U2a
                            Seth Mitchell, Sole Petitioner, pro se,
                            No. 19-5748




                                    12
